Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 has considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,362,070. Although the claims at issue are not identical, they are not patentably distinct from each other because both pending application and US Patent claim the similar features of a microelectronic device assembly such as: a substrate; two or more stacks of multiple level of microelectronic devices, each having a conductive traces extending laterally outside the footprint of the at least one or more stacks and to connect to other conductive traces extending laterally between at least some of the microelectronic devices of the two or more stack of multiple levels of microelectronic devices; and conductive vias extending through the dielectric films at the via locations to exposed conductor of the substrate (see claim 1). Similarly, the pending application and US Patent also claim similar feature of the method such as: forming a reconstructed wafer or panel that including a plurality of semiconductor dice and forming a polymer film over active surfaces of the semiconductor dice; forming opening through the polymer film to exposed the bonding pads of the active surfaces; forming conductive traces from the exposed bond pads over the polymer film to via locations extending outside the peripheries of the semiconductor dice and singulating groups of two or more semiconductor dice through the polymer film and stacking the singulated groups of the two or more semiconductor dice; forming via holes through the polymer films on the stacks of the singulated groups at the via locations; and filling the via holes with conductive material (see claim 20 of the pending application vs. claim 18 of the US Patent). The following claims to claims comparison between the pending application and the US Patent:
Regarding claim 1 of the pending application, US Patent teaches a microelectronic device (see claim 1’s preamble) assembly, comprising: 
a substrate (see lines 2-3); 
two or more stacks of multiple levels of microelectronic devices, the microelectronic devices of different stacks of a same level (refer to tow or more laterally spaced stacks of multiple levels of two or more microelectronic devices in lines 3-5 of claim 1) operably coupled to conductive traces carried by a common dielectric film to via locations outside a footprint of at least one of the two or more stacks and to other conductive traces carried by the common dielectric film extending laterally between at least some of the microelectronic devices of the two or more stacks of multiple levels of microelectronic devices (see lines 4-23); and 
conductive vias extending through the dielectric films at the via locations to exposed conductor of the substrate and in contact with at least some of the conductive traces or the other conductive traces (see lines 24-28).
Regarding claim 2 of pending application, US Patent teaches the similar features as claimed in claim 2. 
Regarding claim 3 of pending application, US Patent teaches the similar features as claimed in claim 3. 
Regarding claim 4 of pending application, US Patent teaches the similar features as claimed in claim 4. 
Regarding claim 5 of pending application, US Patent teaches the similar features as claimed in claim 5. 
Regarding claim 6 of pending application, US Patent teaches the similar features as claimed in claim 6. 
Regarding claim 7 of pending application, US Patent teaches the similar features as claimed in claim 7. 
Regarding claim 8 of pending application, US Patent teaches the similar features as claimed in claim 8. 
Regarding claim 9 of pending application, US Patent teaches the similar features as claimed in claim 9. 
Regarding claim 10 of pending application, US Patent teaches the similar features as claimed in claim 10. 
Regarding claim 11 of pending application, US Patent teaches the similar features as claimed in claim 11. 
Regarding claim 12 of pending application, US Patent teaches the similar features as claimed in claim 12. 
Regarding claim 13 of pending application, US Patent teaches the similar features as claimed in claim 13. 
Regarding claim 14 of pending application, US Patent teaches the similar features as claimed in claim 14. 
Regarding claim 15 of pending application, US Patent teaches the similar features as claimed in claim 15. 
Regarding claim 16 of pending application, US Patent teaches the similar features as claimed in claim 16. 
Regarding claim 17 of pending application, US Patent teaches the similar features as claimed in claim 14. 
Regarding claim 18 of pending application, US Patent teaches a feature of claim 19 (see lines 3-4). 
Regarding claim 19 of pending application, US Patent teaches a feature of claim 19 (see lines 5-6). 
Regarding claim 20 of pending application, US Patent teaches a method (see preamble of claim 18) comprising: 
providing a reconstructed wafer or panel comprising semiconductor dice in mutually spaced relationship and having a polymer film over active surfaces of the semiconductor dice (see lines 2-4); 
exposing bond pads on the active surfaces through the polymer film (see lines 5-6); 
forming conductive traces from the exposed bond pads over the polymer film to via locations beyond the one or more lateral peripheries of the semiconductor dice and between the semiconductor dice (see lines 7-9); 
singulating groups of two or more semiconductor dice through the polymer film and stacking the singulated groups of two or more semiconductor dice (see lines 10-13); 
forming via holes through the polymer films on the stacks of the singulated groups at the via locations (see lines 14-16); and 
filling the via holes with conductive material (see line 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818